         3:19-cv-03098-JMC          Date Filed 08/25/21    Entry Number 15       Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

    UNITED STATES OF AMERICA,                         )   Civil Action No.: 3:19-cv-03098-JMC
                                                      )
                           Plaintiff,                 )
                                                      )         ORDER AND OPINION
    v.                                                )
                                                      )
    PALMETTO PRECAST INCORPORATED                     )
    and KATHY METTS,                                  )
                                                      )
                           Defendants.                )


          This matter is before the court for review of the Government’s Motion for Permanent

Injunction by Default Against Defendants (ECF No. 14), pursuant to Federal Rule of Civil

Procedure 55(b). For the reasons set forth herein, the court GRANTS the Government’s Motion

as set forth below.

                      I.      FACTUAL AND PROCEDURAL BACKGROUND1

          This case arises from unpaid federal taxes. Palmetto Precast Incorporated (“Palmetto”) is

a masonry business in Columbia, South Carolina. (ECF No. 1 at 3 ¶ 8.) Defendant Kathy Metts

(“Metts”) is the sole owner of Palmetto. (Id. at 2 ¶ 6.) Since 2011, Palmetto has failed to meet

its employment tax obligations to the United States. (Id.) Palmetto was provided notice of the

assessment of liabilities by a delegate of the Secretary of the Treasury but has failed to fully pay

the assessments and “owes $190,843.94 in unpaid employment taxes, plus penalties and interest

as of October 15, 2019, plus interest thereon.” (Id. at 4 ¶ 10.) To collect these funds, the Internal

Revenue Service (“IRS”) met with Metts and explained the requirement of making timely deposits

and payments, called Metts about setting up a payment plan, and “mailed Letter 903 - You Haven’t



1
    The factual background comes from allegations in the Complaint. (See ECF No. 1.)
                                                  1
      3:19-cv-03098-JMC         Date Filed 08/25/21        Entry Number 15       Page 2 of 7




Deposited Federal Employment Taxes - informing Palmetto of its delinquency.” (Id. at 5 ¶ 14.)

Additionally, the IRS issued levies to banks where Palmetto has accounts and those with accounts

payable to Palmetto. (Id. at 5–6 ¶ 15.) However, Palmetto’s accounts have produced “minimum

funds” and Palmetto “has inadequate assets to satisfy its employment tax obligations through

avenues of collection such as seizure and distraint.” (Id.) The IRS also assessed Trust Fund

Recovery Penalties against Metts to hold her personally liable for the obligations and filed Notices

of Federal Tax Lien against Palmetto in Richland County, South Carolina. (Id. at 6 ¶¶ 16–17.)

       The Government thereafter brough suit against Palmetto and Metts on October 31, 2019.

Metts was personally served with the summons issued to Palmetto and the summons issued to her

on December 19, 2019, but neither of the defendants have responded.               The Government

subsequently requested and received an Entry of Default by the Clerk (ECF No. 11) and filed the

instant Motion for Default Judgment (ECF No. 14). To date, Defendants have not entered an

appearance or otherwise responded in the instant action.

                                        II.     DISCUSSION

       The court may enter a default judgment against a party that has not properly responded to

a complaint in a timely manner. FED. R. CIV. P. § 55. A defendant has twenty-one days “after

being served with the summons and complaint” to file a written response before the court enters a

default judgment. . See FED. R. CIV. P. § 12(a)(1). When a defendant defaults, the court is to

accept as true the well-pleaded factual allegations in the complaint as to the defendant’s liability.

See Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780–81 (4th Cir. 2001).

       Defendants failed to plead, appear, or otherwise defend against the instant action.

Consequently, there is no evidence to refute the Government’s allegations and/or evidence as to

the amount owed based upon the tax assessments and IRS levies against Palmetto.                  The


                                                 2
      3:19-cv-03098-JMC          Date Filed 08/25/21      Entry Number 15         Page 3 of 7




Government’s allegations and/or evidence are sufficient to establish Defendants’ responsibility for

failing to comply with the IRS obligations described in the Complaint and Motion. Thus, the

Government’s allegations in the Complaint are deemed admitted and it is entitled to a default

judgment against Defendants pursuant to Rule 55(b)(2). See, e.g., Bank Meridian, N.A. v. Motor

Yacht “It’s 5 O’Clock Somewhere” Official No. 1073764, No. 2:09-CV-0594-MBS, 2011 WL

2491369, at *2 (D.S.C. June 21, 2011); see also J&J Sports Prods., Inc. v. Collective Minds, LLC,

No. 3:17-CV-02346-CMC, 2017 WL 5988207, at *1 (D.S.C. Dec. 4, 2017) (noting that liability is

established by a defendant’s default); J&J Sports Prods., Inc. v. Segura, No. 3:12-CV-03241-

CMC, 2013 WL 1194844, at *2 (D.S.C. Mar. 22, 2013) (same).

       The government also seeks injunctive relief pursuant to 26 U.S.C. § 7402(a), which

provides “an additional mechanism for a district court ‘to make and issue in civil actions, writs

and orders of injunction . . . as may be necessary or appropriate for the enforcement of the internal

revenue laws.’” United States v. Zen Enterprises, No. 19-3294, 2021 WL 3112931, at *4 (citing

26 U.S.C. § 7402(a)). Courts are split as to the standard for granting an injunction pursuant to §

7402(a). See id.; United States v. Chesapeake Firestop Prods., 2018 U.S. Dist. LEXIS 131348,

2018 WL 3729036, at *3 (D. Md. Aug. 6, 2018). The Fourth Circuit has not determined whether

the United States must only show that an injunction is “necessary or appropriate” to enforce the

internal revenue laws or whether the “decision to issue an injunction under § 7402(a) is governed

by the traditional factors shaping the district court’s use of the equitable remedy.” Zen Enterprises,

2021 WL 3112931, at * 5. Here, after careful review, the court finds an injunction would be

appropriate under either standard.

       An injunction is appropriate under § 7402(a) “if the defendant is reasonably likely to

violate the federal laws again.” Id. The Government alleges Defendants “continue to skirt their



                                                  3
      3:19-cv-03098-JMC             Date Filed 08/25/21   Entry Number 15         Page 4 of 7




federal tax obligations despite proper notice and demand for payment, bank account levies, and

recordation of multiples Notices of Federal Tax Lien, and the IRS has deemed the defendants’

liabilities to be uncollectable.” (ECF No. 14-1 at 7–8.) Additionally, Defendants have shown no

intention of complying with their tax obligations. (Id.) As such, an injunction is necessary and

appropriate for the enforcement of the internal revenue laws under 26 U.S.C. § 7402(a).

        Under traditional equitable principles, an injunction is appropriate when a plaintiff

demonstrates “(1) that it has suffered an irreparable injury; (2) that remedies available at law, such

as money damages, are inadequate to compensate for that injury; (3) that, considering the balance

of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the

public interest would not be disserved by a permanent injunction.” Legends Night Club v. Miller,

637 F.3d 291, 297 (4th Cir. 2011). The Government has satisfied each of these elements.

        First, the Government has suffered and will continue to suffer irreparable harm as a result

of Defendants’ conduct including “the loss of tax revenue, including the loss of the employees’

[Federal Income Contributions Act] and income taxes for which the employees already have

received credit.” (ECF No. 14-1 at 8–9.) Second, the Government has no adequate remedy at law

to redress its injuries, as illustrated by its numerous failed attempts to collect from Defendants.

(Id. at 9.) Third, balancing the hardships of the parties, an injunction would not impose new

obligations on Defendants, it would merely confirm their preexisting obligation to pay

employment taxes. (Id. at 10.) Fourth, an injunction will not be a disservice to the public interest

because it reverses the unfair advantage Defendants presently have over competitors and shows

that noncompliance with tax laws is unacceptable. (Id.)

        After careful review, the court finds the Government is entitled to default judgment and

injunctive relief is appropriate.



                                                  4
      3:19-cv-03098-JMC          Date Filed 08/25/21       Entry Number 15         Page 5 of 7




                                        III.    CONCLUSION

       Based upon the foregoing, the Government’s Motion for Permanent Injunction by Default

Against Defendants is GRANTED. The Clerk of Court is directed to enter judgment against the

defendants, Kathy Metts and her company, Palmetto Precast Incorporated, and to send a copy of

this Order to the defendants by certified mail at the address where service was obtained on the

defendants.

       It is further ORDERED that:

       1.      Palmetto and its representatives, agents, servants, employees, attorneys, successors

in interest and assigns, and anyone in active concert or participation with it, is enjoined from failing

to withhold and pay over to the IRS all employment taxes, federal income and Federal Insurance

Contributions Act (“FICA”) taxes withheld from employees’ wages, as well as Palmetto’s own

FICA and Federal Unemployment Tax Act (“FUTA”) taxes required by law;

       2.      Palmetto shall deposit withheld income and FICA taxes, as well as Palmetto’s share

of FICA taxes, in an appropriate federal depository bank in accordance with the federal deposit

regulations;

       3.      Palmetto shall deposit FUTA taxes in an appropriate federal depository bank each

quarter in accordance with the federal deposit regulations;

       4.      Palmetto and those individuals at Palmetto who are responsible for carrying out the

duties established under paragraphs 2 and 3, above, including defendant Kathy Metts, shall provide

proof to IRS Advisor/Reviewer Shannon Glaze, IRS Civil Enforcement Advice & Support

Operations (CEASO) NC/SC, 440 Roper Mountain Road, Suite E, Greenville, SC 29615, or to

such other specific location as the IRS may specify, no later than the 20th day of each month, that




                                                   5
      3:19-cv-03098-JMC           Date Filed 08/25/21       Entry Number 15         Page 6 of 7




the requisite withheld income taxes, FICA taxes (both the employee’s withheld portions and the

employer’s portion), and the FUTA tax deposits were timely made;

        5.      Palmetto shall timely file all employment tax returns with IRS Advisor/Reviewer

Shannon Glaze at the address listed in paragraph 4, above, or to such other specific location as the

IRS may specify;

        6.      Palmetto shall timely pay all required outstanding liabilities due on each tax return

required to be filed;

        7.      Palmetto and its representatives, agents, servants, employees, attorneys, successors

in interest and assigns, and anyone in active concert or participation with it, in the event all required

outstanding liabilities due on each tax return required to be filed going forward from the date of

the injunction are not timely paid, are enjoined from assigning any property or rights to property

or making any disbursements before paying the delinquent federal employment and unemployment

taxes due for a given payroll period;

        8.      Kathy Metts shall give written notification to IRS Advisor/Reviewer Shannon

Glaze, or such other person as the IRS may specify, within 30 days of any new business defendants

may come to own or manage, in the next five (5) years;

        9.      For the avoidance of doubt, paragraphs 1 through 7, above, do not apply to the

employer’s share of social security taxes during the pendency of the deferral period described in §

2302 of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.

116-136, 134 Stat. 281, 351 (2020); provided, however, that paragraphs 1 through 7 shall apply in

full force and effect to the employer’s share of social security taxes after the expiration of the

deferral period described in § 2302 of the CARES Act beginning on January 1, 2021;




                                                   6
      3:19-cv-03098-JMC         Date Filed 08/25/21         Entry Number 15      Page 7 of 7




       10.     For the avoidance of doubt, paragraphs 1 through 7, above, do not apply to the

employee’s share of social security taxes during the pendency of the deferral period described in

the August 8, 2020, Presidential Memorandum titled Deferring Payroll Tax Obligations in Light

of the Ongoing COVID-19 Disaster and IRS Notice 2020-65, 2020-38 I.R.B. 567 (Sept. 14, 2020);

provided, however, that paragraphs 1 through 7 shall apply in full force and effect to the

employee’s share of social security taxes after the expiration of the deferral period; and

       11.     The court retains jurisdiction over this case to ensure compliance with this

injunction, including authority to punish any violations.

       IT IS SO ORDERED.




                                                     United States District Judge
August 25, 2021
Columbia, South Carolina




                                                 7
